ORDER
On February 12, 2014, this Court’s Chief Disciplinary Counsel filed a petition for interim suspension which avers that the respondent, Humberta M. Gonealves-Bab-bitt, is a member of the Rhode Island Bar and has engaged in serious professional misconduct.
The respondent’s counsel was served with notice that this petition would be presented to the Court on February 20, 2014. The respondent’s counsel advised Disciplinary Counsel that the respondent did not object to the petition and waived her right to appear before the Court. After review of the petition, we deem that an order of interim suspension is appropriate.
Accordingly, it is ordered, adjudged, and decreed that the respondent, Humberta M. Goncalves-Babbitt be and she is hereby suspended from engaging in the practice of law in this state until further order of this Court.
It is further ordered that David D. Cur-tin, Chief Disciplinary Counsel, be appointed as Special Master to take possession of all the respondent’s client files and accounts; to inventory them; and to take whatever steps are necessary to protect the clients’ interests. Disciplinary Counsel is further empowered to enter upon the *390respondent’s office premises in order to effectuate this order.
Justice GOLDBERG did not participate.